Dawson, J.
(concurring specially) : The provisions of the civil code require that a demurrer shall specify distinctly the grounds of objection to a pleading. It seems impossible for some lawyers and some courts to treat these provisions in good faith — a lingering tendency of the time when a lawsuit was merely a game of skill and gave little concern to the paramount consideration of administering justice. A blind objection to a pléading that the facts recited therein do not constitute a cause of action or defense does not apprise the guileless and unskillful thát the only thing wrong with their pleading is the want of a verification. The demurrer should specifically point out the defect, so that it may be supplied if the defense is bona fide and so that the case may be summarily concluded if it is not. The penalties for perjury will be likely to restrain the positive verification of a pleading which recites a mere tissue of falsehoods. This was the purpose of the revised code, section 110, and it was never designed as a mere trap to catch the unwary.